Citation Nr: 1022457	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in April 2006, a Statement of the 
Case was issued in July 2007, and a Substantive Appeal was 
received in August 2007.  

The Veteran testified at a hearing before the Board in April 
2010.  


FINDING OF FACT

The Veteran's PTSD is not productive of a disability picture 
which more nearly approximates occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the Veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in July 2003.  

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for PTSD in 
the currently appealed rating decision issued in April 2005.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, in July 2003, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the April 2005 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for PTSD, and because the Veteran's higher initial 
rating claim for PTSD is being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.  VA also has provided the Veteran 
with examinations to determine the current nature and 
severity of his service-connected PTSD.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Criteria & Analysis

The Veteran contends that an increased rating is warranted 
for PTSD.  A 30 percent disability rating for PTSD has been 
assigned, effective June 25, 2003 under Diagnostic Code 9411.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under Diagnostic Code 9411, the criteria for mental 
disorders, including PTSD, is as follows:

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Veteran underwent a VA examination in January 2005.  He 
reported chronic depression and irritation.  He stated that 
he was isolated and struggled with conflictual feelings from 
anger to grief to joy for being alive.  He reported that 
these conflictual feelings seemed to be getting worse.  He 
stated that relief came from isolation and shutting down from 
interacting with others.  He reported that he did not know 
when his anger would surface.  He denied recent suicidal 
thoughts.  He reported some vague homicidal thoughts.  He 
stated that he got irritable and lost his temper, mostly with 
his family.  He reported hearing voices at night, especially 
if he slept lightly.  

Upon mental status examination, the Veteran was neatly 
dressed and groomed.  His speech was fluent and normal in 
rate and tone.  His mood was sad and affect was depressed and 
indicated a limited affective range.  Thought processes were 
coherent and logical.  Thought content revealed no unusual 
preoccupations or evidence of psychosis.  The Veteran was 
awake, alert, and fully oriented.  His attention and 
concentration showed some unevenness in that he made two 
mistakes on serial sevens, but spelled world forward and 
backward with ease.  Memory functions were all intact.  The 
Veteran's general fund of information was good and judgment 
as assessed on the mental status examination was also good.  
The examiner diagnosed PTSD.  

The Veteran underwent another VA examination in October 2007.  
He denied having any pleasurable activities in his daily 
life.  He denied significant difficulties with concentration, 
energy, and appetite.  He denied current suicidal ideation.  
He reported problems with irritability.  He denied homicidal 
ideations.  He reported some memory difficulties when trying 
to concentrate on conversations or while recalling reading 
material from the previous day.  He stated that he constantly 
worried over things that he did not have control over.  He 
reported having a "panic attack" once every two to three 
weeks.  The examiner noted that the attacks did not seem to 
meet the criteria for panic disorder.  The Veteran denied 
visual hallucinations.  

Upon mental status examination, the Veteran was appropriately 
dressed and groomed.  He was oriented to person, place, and 
time.  He remembered two words after immediate delay and one 
word after a short delay.  He was able to remember the other 
two words with prompts.  He was able to spell a five letter 
word forward and backwards.  He was off by one number in 
Serial 7's.  His fund of general knowledge seemed 
appropriate.  The examiner diagnosed PTSD.  

The Board finds that there is a preponderance of the evidence 
against a finding that a rating in excess of 30 percent is 
warranted.  The Board notes that the VA examination reports 
reflect that the Veteran has flattened affect and 
disturbances of mood.  However, the Veteran denied that panic 
attacks occurred more than once per week.  Moreover, the 
examination reports do not show that other symptoms of the 
Veteran's PTSD meet or more nearly approximate the criteria 
for a 50 percent schedular rating.  For example, the January 
2005 VA examiner noted that the Veteran's speech, thought 
processes, and judgment were normal.  Additionally, although 
attention and concentration showed some unevenness, memory 
functions were all intact.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The record does not show that the PTSD 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The impact 
of his PTSD on his ability to hold employment appears to be 
adequately contemplated by the currently assigned 30 percent 
rating.  Therefore, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 30 percent for PTSD is not 
warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


